UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-5026



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


AALIYAH C. JOHNSON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.  David A. Faber, Chief
District Judge. (CR-05-93)


Submitted: May 18, 2006                          Decided: May 25, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


G. Ernest Skaggs, SKAGGS & SKAGGS, Fayetteville, West Virginia, for
Appellant.    Miller A. Bushong, III, Assistant United States
Attorney, Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Pursuant to her guilty plea, Aaliyah C. Johnson was

convicted of one count of possession with intent to distribute five

or   more   grams   of   cocaine     base,   in   violation   of   21    U.S.C.

§ 841(a)(1) (2000). The district court sentenced Johnson to fifty-

one months’ imprisonment. Johnson's counsel filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), stating that there

were no meritorious issues for appeal, but raising one issue for

review: whether the district court erred by denying Johnson a

sentence reduction under U. S. Sentencing Guidelines Manual § 3E1.1

(2004) for acceptance of responsibility.             Johnson was given the

opportunity to file a pro se supplemental brief, but did not do so.

After thoroughly reviewing the record, we affirm.

            The   district   court    determined    that   Johnson      had   not

accepted responsibility because she was arrested for driving under

the influence of alcohol after signing the plea agreement and two

days before pleading guilty, while she was on bond.                     Johnson

admitted to the conduct at the plea hearing.               We find no clear

error in this ruling.     See USSG § 3E1.1, comment. (n.1(b)); United

States v. Kise, 369 F.3d 766, 771 (4th Cir. 2004) (providing

standard); United States v. Ceccarani, 98 F.3d 126, 130-31 (3d Cir.

1996) (upholding the denial of acceptance of responsibility based

on new unrelated criminal conduct).




                                     - 2 -
            In accordance with Anders, we have reviewed the entire

record in this case for any other meritorious issue and have found

none.     Accordingly, we affirm Johnson's conviction and sentence.

This court requires that counsel inform his client, in writing, of

her right to petition the Supreme Court of the United States for

further review.     If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel    may   move   in   this   court    for   leave   to   withdraw   from

representation.     Counsel's motion must state that a copy thereof

was served on the client.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                     - 3 -